DETAILED ACTION
In response to the Amendments filed on September 3, 2021, claims 1 and 21 are amended; and claim 25 is newly added. Currently, claims 1, 4-8, 10, and 21-25 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on September 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 9,399,120 and 10,307,571 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 
Response to Arguments
With respect to the previous 35 U.S.C. 112 rejection, the amendments to the claim are considered sufficient to clarifying the previous confusion. Therefore, the previous 35 U.S.C. 112 rejection is hereby withdrawn.

With respect to the previous double patenting rejections, a proper terminal disclaimer has been filed, see above for additional details. Therefore, the previous double patenting rejections are hereby withdrawn.

Applicant's arguments filed September 3, 2021 drawn to the amended claims are persuasive. 

REASONS FOR ALLOWANCE
Claims 1, 4-8, 10, and 21-25 as filed on September 3, 2021 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination a catheter device comprising a catheter adapter and a bi-directional cannula capture mechanism as required by the amended claims.
The closest prior art of record is Goral (US Pub. No. 2011/0319825 A1), Harding (US Pub. No. 2009/0281499 A1), Brimhall (US Pat. No. 6,224,569 B1), Stout (US Pub. No. 2011/0160662 A1), Howell (US Pat. No. 6,749,588 B1), Wozencroft (US Pat. No. 5,718,688), Woehr (US Pub. 
 Regarding claims 1, 21, and 23, while the closest prior art of record discloses a catheter adapter and a bi-directional cannula feature capture mechanism, the closest prior art of record do not disclose the specifics of the first interlock surface contacting the first interlock component required by claim 1, the inner housing stop proximal to the proximal cannula feature mating component required by claim 21 and the proximally-facing barb required by claim 23 in combination with the other limitations as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783